      Case 1:19-cv-00760-RJJ-RSK ECF No. 1 filed 09/16/19 PageID.1 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 HART FREEZE PACK, LLC, d/b/a                                Case No. 19-cv-760
 MICHIGAN FREEZE PACK CO.,

               Plaintiff,
                                                             Oceana County Circuit Court
 v.                                                          Case No. 19-13678-CK
                                                             Honorable Robert D. Springstead
 JAG FOOD SALES, INC.,

               Defendant.



                                       NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION:

          Defendant, JAG Food Sales, Inc. (“JAG”), files this Notice of Removal of the above-

captioned matter from the 27th Judicial Circuit Court in and for Oceana County, Michigan, to the

Western District of Michigan, Southern Division. In support of this Notice of Removal, JAG

states:

                                   I. JURISDICTION AND VENUE

          1.      This is a civil action over which this Court has original subject matter jurisdiction

under 28 U.S.C. § 1332, and removal is proper under 28 U.S.C. §§ 1441 and 1446 because it is a

civil action between citizens of different states, and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

          2.      This Court is in the judicial district and division embracing the place where the state

court case was brought and is pending. Specifically, the United States District Court for the

Western District of Michigan embraces Oceana County, venue for the state court action. Thus,

 NOTICE OF REMOVAL                                                                         PAGE 1 OF 6
   Case 1:19-cv-00760-RJJ-RSK ECF No. 1 filed 09/16/19 PageID.2 Page 2 of 6



this Court is the proper district court to which this case may be removed. See, U.S.C. §§ 1441(a)

and 1446(a).

                            II.     PROCEDURAL BACKGROUND

          3.    On or about July 23, 2019, Plaintiff, Hart Freeze Pack, LLC d/b/a Michigan Freeze

Pack Co. (“Plaintiff”) filed this action in the 27th Judicial Circuit Court in and for Oceana County,

Michigan, entitled Hart Freeze Pack, LLC d/b/a Michigan Freeze Pack Co. v. JAG Food Sales,

Inc., Case No. 19-13675-CK (the “State Court Action”).

          4.    On August 19, 2019, JAG was served with the Summons and Complaint in the State

Court Action.

          5.    This Notice of Removal is timely filed within 30 days of JAG’s receipt of a copy

of the initial pleading in the State Court Action setting forth the claim for relief upon which the

action is based, as required by 28 U.S.C. § 1446(b).

          6.    In accordance with 28 U.S.C. § 1446(a), JAG submits the attached Exhibit A,

containing copies of all process, pleadings and orders on file served on it in the State Court Action,

including: (1) Summons; and (2) Complaint. Defendant’s counsel has confirmed with the Oceana

County, Michigan Clerk of Court that no other documents have been filed in the State Court

Action.

                             III.    DIVERSITY OF CITIZENSHIP

       7.       The diversity jurisdiction statute applies to actions between “(1) citizens of different

States; (2) citizens of a State and citizens or subjects of a foreign state...; (3) citizens of different

States and in which citizens or subjects of a foreign state are additional parties; and (4) a foreign

state... as plaintiff and citizens of a State or of different States.” 28 U.S.C. § 1332(a).




 NOTICE OF REMOVAL                                                                        PAGE 2 OF 6
   Case 1:19-cv-00760-RJJ-RSK ECF No. 1 filed 09/16/19 PageID.3 Page 3 of 6



      8.       Plaintiff states in its complaint that it is a limited liability company organized under

the laws of the State of Michigan, with its principal place of business located in Oceana County,

Michigan. See, Exhibit A, Complaint, ¶1.

      9.       For purposes of determining diversity jurisdiction, all unincorporated associations,

regardless of their particular corporate-like features, are treated as partnerships and deemed to

possess the citizenship of their partners or members. Americold Realty Trust v. Conagra Foods,

Inc., 136 S.Ct. 1012, 1015, 194 L.Ed.2d 71 (2016). A limited liability company is considered to

be a citizen of each state of which its member or members are citizens. See Rolling Greens MHP,

L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1021 (11th Cir. 2004) citing to Carden v.

Arkoma Assocs., 494 U.S. 185, 195, 110 S. Ct. 1015, 1021, 108 L. Ed. 2d 157 (1990).

      10.      Plaintiff’s members are:

               •       Thomas Oomen
               •       Rhonda Greiner
               •       Ralph Oomen
               •       Kenneth Oomen
               •       Greiner Family Trust
               •       Richard Oomen
               •       Scott Greiner

      11.      To determine an individual’s citizenship for diversity of jurisdiction purposes,

courts look to the state of the individual’s domicile at the time the complaint was filed. Ner Tamid

Congregation of N. Town v. Krivoruchko, 620 F. Supp. 2d 924, 931 (N.D. Ill. 2009), as amended

(June 10, 2009). Domicile, for purposes of diversity jurisdiction, has two elements: (1) physical

presence or residence in a state, and (2) an intent to remain in the state. 28 U.S.C.A. § 1332(a)(1),

Id. When the complaint in this matter was filed, Thomas Oomen, Rhonda Greiner, Ralph Oomen,

Kenneth Oomen, Richard Oomen, and Scott Greiner were all citizens of the State of Michigan.




 NOTICE OF REMOVAL                                                                      PAGE 3 OF 6
   Case 1:19-cv-00760-RJJ-RSK ECF No. 1 filed 09/16/19 PageID.4 Page 4 of 6



       12.      One of Plaintiff’s members is Greiner Family Trust. For purposes of diversity of

jurisdiction, the citizen of a trust is that of the trustee. Navarro Savings Ass'n v. Lee, 446 U.S. 458,

100 S.Ct. 1779, 64 L.Ed.2d 425 (1980).        A trustee is a “real party to controversy” for purposes

of diversity jurisdiction when he holds, manages, and disposes of assets for the benefit of others.

28 U.S.C.A. § 1332(a)(1); U.S.C.A.Const. art. 3, § 2, cl. 1, Id. at 464.

       13.      The trustees of the Greiner Family Trust are Scott Greiner and Rhonda Greiner,

who are both citizens of the State of Michigan.

       14.      Pursuant to 28 U.S.C. 1332(c), “a corporation shall be deemed to be a citizen of

any State by which where it has its principal place of business.” The United States Supreme Court

has concluded that a corporation’s “principal place of business” is “where a corporation’s officers,

direct, control, and coordinate the corporation’s activities,” or its “nerve center” should “normally

be the place where the corporation maintains its headquarters.” Id.

        15.     JAG is the only defendant in the State Court Action that is pending in Oceana

County, Michigan.

        16.     JAG is a California corporation, organized under the laws of the State of California.

See, Exhibit A, Complaint, ¶3. JAG’s maintains an office at 35285 Highway 41, Suite B,

Coarsegold, CA 93614. Thus, JAG’s “citizenship” is in California, not Michigan.

        17.     Complete diversity of citizenship exists under 28 U.S.C. § 1332 as Plaintiff is a

citizen of Michigan and Defendant, JAG, is a citizen of the State of California.

                             A.      AMOUNT IN CONTROVERSY

        18.     Although JAG denies that Plaintiff’s claims have merit, the amount in controversy

for Plaintiff’s claims in the Complaint alleges damages of “$113,514.30” and seeks entry of a

Judgment in that amount, plus interest, attorneys’ fees and costs, against JAG. See, Exhibit A,



 NOTICE OF REMOVAL                                                                       PAGE 4 OF 6
    Case 1:19-cv-00760-RJJ-RSK ECF No. 1 filed 09/16/19 PageID.5 Page 5 of 6



Complaint, p. 4. Plaintiff’s complaint is a one count complaint, for breach of contract. A defendant

may remove a case to federal court pursuant to 28 U.S.C. § 1332(a) on the grounds that the amount

in controversy exceeds $75,000, exclusive of interest and costs.

          19.   Accordingly, under Plaintiff’s own admission, the amount in controversy in this

matter exceeds $75,000, exclusive of interest and costs, and satisfies the threshold amount for this

Court’s diversity jurisdiction under 28 U.S.C. § 1332.

                             B.      PROPRIETY OF REMOVAL

          20.   Based on a fair reading of the Complaint, the State Court Action is one in which

this Court has original jurisdiction under the provisions of 28 U.S.C. § 1332, and which may be

removed to this Court by JAG, pursuant to 28 U.S.C. § 1441. The matter in controversy exceeds

the sum or value of $75,000 exclusive of interest and costs and is between citizens of different

states.

          21.   Complete diversity of jurisdiction exists under 28 U.S.C. § 1332 as Plaintiff is a

citizen of Michigan, and Defendant is a citizen of California.

          22.   Accordingly, diversity of citizenship and amount in controversy under 28 U.S.C. §

1332 are met to authorize removal under 28 U.S.C. §§ 1441 and 1446.

          23.   This Notice of Removal is timely, as it was filed within 30 days of JAG’s receipt

of a copy of the initial pleading setting forth the claim for relief upon which the action is based.

28 U.S.C. § 1446(b).

          24.   The United States District Court for the Western District of Michigan, Southern

Division, is the federal judicial district and division for Oceana County, Michigan, where the action

was filed. 28 U.S.C. § 1446. Thus, this Court is the proper venue for removal of the State Court

Action.



 NOTICE OF REMOVAL                                                                     PAGE 5 OF 6
   Case 1:19-cv-00760-RJJ-RSK ECF No. 1 filed 09/16/19 PageID.6 Page 6 of 6



       25.     JAG will promptly file a copy of the Notice of Removal with the Clerk of the 27th

Judicial Circuit Court in and for Oceana County, Michigan, and will serve a copy upon counsel of

record for Plaintiff, as required under 28 U.S.C. § 1446(d).

       FOR THESE REASONS, notice is given that this action is removed from 27th Judicial

Circuit Court in and for Oceana County, Michigan, to this Court.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent on September 16,

2019, to:

                   Mark A. Pehrson
                   Mark A. Pehrson, PC
                   Attorney for Plaintiff
                   201 S. James Street
                   Ludington, MI 49431-2103
                   mappc@t-one.net
                   Via electronic mail

                                      MEUERS LAW FIRM, P.L.

                                      By: /s/ Steven E. Nurenberg
                                          Steven E. Nurenberg
                                          Michigan Bar No. P43101
                                          5395 Park Central Court
                                          Naples, FL 34109-5932
                                          Telephone: 239-513-9191
                                          Facsimile: 239-513-9677
                                          snurenberg@meuerslawfirm.com
                                          Attorneys for Defendant, JAG Food Sales, Inc.




 NOTICE OF REMOVAL                                                                 PAGE 6 OF 6
